



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Quick, 2014 ONCA 771

DATE: 20141106

DOCKET: C52267

Weiler, Simmons and Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Marc Ross Quick

Appellant

Marc Ross Quick, acting in person

Breese Davies, duty counsel for the appellant

Roger Shallow, for the respondent

Heard: November 3, 2014

On appeal from the conviction entered on April 15, 2010
    by Justice Guy F. DeMarco of the Ontario Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

This appellants application raises two issues. The first issue is
    whether this courts decision dismissing the appellants appeal of his
    dangerous driving conviction as abandoned should be rescinded. The second is
    whether the appellant should be permitted to have his guilty plea set aside as
    invalid on the basis that he was misinformed by his trial counsel as to the
    length of the automatic administrative suspension of his drivers licence under
    the
Highway Traffic Act
.

[2]

Inasmuch as the appeal was not disposed of on the merits, the court has
    the power to hear the application and to decide whether it is in the interests
    of justice to rescind its order. However, the appellants guilty plea to
    dangerous driving was part of a plea bargain involving an inter-connected chain
    of events that also included pleas to charges of criminal harassment and
    disobeying a court order, as well as a stay of other charges.

[3]

In the circumstances of this case, it would not be in the interests of
    justice for us to consider the question of whether the appellant should be
    permitted to appeal his conviction for dangerous driving in isolation.
    Accordingly, the application to set aside only the dangerous driving conviction
    is dismissed without prejudice to the appellant, if so advised, to apply to set
    aside all of his convictions. In making this order, we should not be taken as
    saying that on a subsequent application, if there is one, a panel of this court
    should only set aside all of the appellants convictions or none of them. We
    are simply saying that the interests of justice require a full consideration of
    all factors and that one of those factors is the other charges involved in the
    plea bargain to which the appellant pled guilty and the charges that were
    stayed.

K.M.
    Weiler J.A.

Janet
    Simmons J.A.

E.E.
    Gillese J.A.


